In an action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Queens County (Leviss, J.), entered April 19, 1984, which dismissed plaintiffs’ complaint for failure to make out a prima facie case at trial.
Judgment affirmed, with one bill of costs.
Plaintiffs failed to demonstrate that defendants breached their duty of reasonable care. The bracket of the street lamp which caused the instant accident showed no visible defects, there was no notice that a defect existed, and there was no evidence of how long the defective condition existed. Plaintiffs offered no evidence as to what procedures other than those in use would have been more appropriate in preventing such an occurrence. Inasmuch as defendants are not insurers of all instrumentalities which may possibly cause injury, some breach of due care had to be shown in order to make out a prima facie case (see, De Witt Props. v City of New York, 44 *530NY2d 417). Plaintiffs’ failure to offer such evidence warranted the dismissal of their complaint. Gibbons, J. P., Bracken, Lawrence and Kunzeman, JJ., concur.